17 N.Y.3d 773 (2011)
952 N.E.2d 1069
929 N.Y.S.2d 75
2011 NY Slip Op 76236
In the Matter of DESHAWN D.O. ADMINISTRATION FOR CHILDREN'S SERVICES, Respondent;
MARIA T.O., Respondent, and
SIDNEY O., Appellant.
Motion No: 2011-357
Court of Appeals of New York.
Submitted April 4, 2011.
Decided June 23, 2011.
*774 Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from, affirming the fact-finding order, does not finally determine the proceeding within the meaning of the Constitution.